Citation Nr: 0519429	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-37 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, for an examination taken prior to September 29, 2002.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 until 
October 2003.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a decision made by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran took the 
Cisco Certified Network Associate Exam in Germany on August 
16, 2002.

2.  The veteran's VA Form 22-1990, Application for VA 
Education Benefits, was received by VA on September 29, 2003.


CONCLUSION OF LAW

The criteria for entitlement to a retroactive award of 
educational assistance benefits prior to September 29, 2002 
under chapter 30, title 38, United States Code have not been 
met.  38 C.F.R. § 21.7131 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board may proceed with the issue 
on appeal at this time without reviewing the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The United States 
Court of Appeals for Veterans Claims has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  That court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The record indicates that the material 
facts are not in dispute, and there is no reasonable 
possibility that further assistance under the VCAA would aid 
in substantiating the claim.  

The veteran contends that he should receive an award of 
educational assistance benefits for a period of more than one 
year prior to VA's receipt of his application for such 
benefits.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board is of 
the opinion that this matter must be denied as a matter of 
law.

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates:  (1) the date the educational institution certifies 
the 
enrollment; (2) the date one year before the VA receives the 
veteran's application; (3) the effective date of the approval 
of the course, or, (4) one year before the date VA receives 
the approval notice, whichever is latest.  38 C.F.R. § 
21.7131(a).

The material facts in this case are not in dispute.  On 
September 29, 2003, the RO received the veteran's VA Form 22-
1990, Application for VA Education Benefits.  The veteran 
indicated that he was applying for educational benefits under 
the 
Montgomery GI Bill - Active Duty educational program.  The 
evidence of record reveals that the veteran completed the 
Cisco CCNA Certification 607 Exam on August 16, 2002.

Subsequently, the RO denied the veteran's claim to receive 
the retroactive compensation for completing the Cisco CCNA 
Certification 607 Exam on the basis that the applicable 
regulation prohibited payment of such benefits prior to one 
year from the date VA received the claim.  This appeal 
followed.

Because the veteran's educational benefits claim was received 
by the RO on September 29, 2003, the award of Chapter 30 
benefits based on that application is only available for up 
to 12 months prior to its receipt, i.e. no earlier than 
September 29, 2002.  The veteran's exam was completed on 
August 16, 2002, more than one year prior to the date of 
certification.  For this reason, the period in which the 
veteran took the Cisco CCNA Certification 607 exam is not 
subject to retroactive payment of Chapter 30 educational 
assistance benefits based on the claim received on September 
29, 2003.

The veteran does not contend that he filed an educational 
claim prior to September 29, 2002.  He instead argues that 
the army placed his MOS on a skilled-based stop loss for up 
to twelve month, the stop loss was lifted in July 2003, he 
redeployed from Iraq in mid-July 2003, and he finished 
outprocessing the installation on August 15, 2003.  The 
veteran states that no one at the education center ever 
informed him about the year limit for getting reimbursed on 
certification exams.  

The Board is sympathetic to the arguments advanced by the 
veteran; however, the regulatory criteria governing 
commencement dates of awards of Chapter 30 educational 
assistance benefits are clear and specific.  Pursuant to 
these criteria, there is no basis upon which to grant the 
veteran Chapter 30 benefits for 
completion of the Cisco CCNA Certification 607 Exam on August 
16, 2002.
Therefore, the Board finds that entitlement to a retroactive 
award of educational benefits prior to September 29, 2002 is 
not warranted.  

Because the law in this case is dispositive, the veteran's 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, for an examination taken prior to September 29, 2002, 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


